 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                          No. CR-18-8389-PCT-JJT
10                  Plaintiff,                          ORDER
11   v.
12   Jeremiah Cleveland,
13                  Defendant.
14
15          Defendant moved to dismiss Count II of the Indictment against him in this matter
16   (Doc. 27), Possession of a Firearm in a Crime of Violence, in violation of 18 U.S.C.
17   § 924(c)(3)(A). Defendant’s Possession of a Firearm in a Crime of Violence is predicated
18   on his First-Degree Murder charge (Doc. 3). The government filed a Response to the
19   motion (Doc. 29), and Defendant then filed a Reply in support of the motion (Doc. 31). For
20   the following reasons, the Court will deny the motion.
21          Defendant’s argument depends chiefly on his reading of United States v. Begay, 934
22   F.3d 1033 (9th Cir. 2019). In Begay, the Ninth Circuit held that second-degree murder is
23   not a “crime of violence” under § 924(c)(3)(A). Id. at 1038. Defendant, who is charged
24   with first-degree murder, argues that “there is no difference in the analysis of whether
25   second-degree murder is a crime of violence and the analysis of whether first-degree
26   murder is a crime of violence.” (Doc. 27. at pp. 2–3.) This is because the elements of first-
27   degree and second-degree murder both require proof of “malice aforethought.” (Doc. 27.
28   at pp. 3–4.) According to the Ninth Circuit in Begay, because the malice aforethought
 1   element for second-degree murder can be proven with reckless conduct, it is categorically
 2   not a crime of violence, which requires the intentional use of force. Begay, 934 F.3d at
 3   1039. From Begay, Defendant argues that first-degree murder is not a crime of violence
 4   because it also requires proof of malice aforethought. (Doc. 27. at pp. 2–4.)
 5          The Ninth Circuit has foreclosed Plaintiff’s argument. In United States v. Arthur,
 6   750 Fed. App’x 540, 541 (9th Cir. 2018), the Ninth Circuit held that “first-degree murder
 7   is categorically a crime of violence” under § 924(c)(3)(A). Id. at 543. Arthur directly
 8   contradicts Defendant’s contention. The Court thus will deny his motion on that basis.
 9          Even if Arthur were not the law, Defendant’s argument still would fail. Though
10   Defendant is correct that the only difference between first- and second-degree murder is
11   that the former requires a premeditation element, he is incorrect about the effect of this
12   difference. This is because unlike second-degree murder, the premeditation element
13   forecloses the possibility of proving first-degree murder with merely reckless conduct.
14   Premeditation requires that a killer has “form[ed] the intent to kill,” and has “been fully
15   conscious of the intent and to have considered the killing.” Ninth Cir. Model Criminal Jury
16   Instructions 8.107; United States v. Free, 841 F.2d 321, 325 (9th Cir 1988). So, first-degree
17   murder requires “the intent to kill,” and it is this intentionality requirement which fits the
18   crime squarely into the crime of violence definition in § 924(c)(3)(A). Ninth Cir. Model
19   Criminal Jury Instructions 8.107; Free, 841 F.2d at 325. Although both first- and second-
20   degree murder have a malice aforethought element, first-degree murder’s malice
21   aforethought element cannot be satisfied with merely reckless conduct because of the
22   additional premeditation element. Consequently, Defendant’s reliance on Begay is
23   misplaced. The Court will deny Defendant’s motion.
24   …
25   …
26   …
27   …
28   …


                                                 -2-
 1         IT IS ORDERED denying Defendant’s Motion to Dismiss Count II of the
 2   Indictment (Doc. 27).
 3         Dated this 8th day of November, 2019.
 4
 5
                                      Honorable John J. Tuchi
 6                                    United States District Judge

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             -3-
